BY THE COMMISSION.
On October 13, 1955 the commission entered its order # 3202 in this docket, approving the transfer of certificate of public convenience and necessity # 435 from Sea Zoo, Inc. to Arthur R. Bradshaw, d/b/a Florida Sightseeing, Inc. and directed the joint petitioners to notify the commission upon effecting the transfer in order that the certificate might be canceled and reissued in the name of the transferee.
*27The commission has now been notified that the transfer has been effected.
It is therefore ordered that certificate of public convenience and necessity # 435, heretofore issued to Sea Zoo, Inc. be, and the same is, hereby revoked and canceled.
It is further ordered that certificate of public convenience and necessity # 435 be, and the same is, hereby reissued to Arthur R. Bradshaw, d/b/a Florida Sightseeing, Inc., San Juan Hotel, Orlando, authorizing the operation of an auto transportation company in the common carriage of sightseeing passengers between Sea Zoo and Bongoland, and between said two places on the one hand and points and places on U.S. highways 1 and A1A located between Ormond bridge on the north and Port Orange bridge on the south, on the other hand, all in Volusia County.